 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY L. DAVIS,                                 No. 2:19-cv-00290 GGH P
12                      Petitioner,
13          v.                                         ORDER
14   BILL MUNOZ, et al.,
15                      Respondents.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.

19          Petitioner is incarcerated in Monterey County and was convicted in Riverside County.

20   Neither Monterey or Riverside Counties are in an area embraced by the United States District

21   Court for the Eastern of California.

22          Pursuant to 28 U.S.C § 2241(d), courts in both the district of conviction and the district of

23   confinement have concurrent jurisdiction over applications for habeas corpus filed by state

24   prisoners. Because petitioner was not convicted in this district, and is not presently confined

25   ////

26   ////

27   ////

28   ////
 1   here, this court does not have jurisdiction to entertain the application.
 2          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is
 3   transferred to the United States District Court for the Central District of California. 28 U.S.C. §
 4   2241(d); 28 U.S.C. § 1406(a).
 5   Dated: February 20, 2019
                                                 /s/ Gregory G. Hollows
 6                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
